 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   VICTOR M. CHAVEZ, Bar #113752
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5
     Counsel for Defendant
 6   ROCKY COTTRELL
 7
 8                               IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    )       No. 1:17-cr-00021-DAD-BAM
                                                  )
12                  Plaintiff,                    )       STIPULATION TO CONTINUE
                                                  )       SENTENCING HEARING;
13   v.                                           )       ORDER
                                                  )
14                                                )
     ROCKY COTTRELL,                              )       DATE: September 30, 2019
15                                                )       TIME: 10:00 a.m.
                    Defendant.                    )       JUDGE: Hon. Dale A. Drozd
16                                                )
                                                  )
17
18
19          IT IS HEREBY STIPULATED by and between the parties, through their respective
20   counsel, that the sentencing hearing now set for August 28, 2019, may be continued to
21   September 30, 2019, at 10:00 a.m. The defense has proposed this stipulation in order to
22   complete its preparation for sentencing. The dates for objections will be adjusted in accordance
23   with Local Rule 460, Local Rules of the United States District Court, Eastern District of
24   California.
25   ///
26   ///
27   ///
28   ///
 1                                                               Respectfully submitted,
 2                                                               MCGREGOR W. SCOTT
                                                                 United States Attorney
 3
 4   DATED: August 2, 2019                                By     /s/ Michael G. Tierney
                                                                 MICHAEL G. TIERNEY
 5                                                               LAURA WITHERS
                                                                 Assistant United States Attorneys
 6                                                               Attorney for Plaintiff
 7
                                                                 HEATHER E. WILLIAMS
 8                                                               Federal Defender
 9
10   DATED: August 2, 2019                                By     /s/ Victor M. Chavez
                                                                 VICTOR M. CHAVEZ
11                                                               Assistant Federal Defender
                                                                 Attorney for Defendant
12                                                               ROCKY COTTRELL
13
14
15
                                                 ORDER
16
            The court has reviewed and considered the stipulation of the parties to continue the
17
     sentencing in this case. Good cause appearing, the sentencing hearing as to the above-named
18
     defendant currently scheduled for August 28, 2019, is continued until September 30, 2019, at
19
     10:00 a.m.
20
21   IT IS SO ORDERED.

22      Dated:    August 2, 2019
23                                                    UNITED STATES DISTRICT JUDGE

24
25
26
27
28


                                                    -2-
